Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Art Rejection
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor.

3.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 7, “encapsulating a segmentation metadata”, it is not clear as to which carrying object the metadata is to be encapsulated to.
	The same indefiniteness of claim 1 is also applied to claim 5.



Art Rejection
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gibson, U.S. pat. No. 6,985,447, in view of Miller, U.S. pat. Appl. Pub. No. 2017/0116021.
	Per claim 1, Gibson discloses a computer implemented method for providing shareable Fibre to the network infrastructure across one or more tenants, the method comprising: 
a) identifying one or more available segmentation technologies (routes/paths) in each of a plurality of end-to-end service paths corresponding to a plurality of tenant services of the one or more tenants, wherein the plurality of end-to-end service paths corresponds to one of conventional technology implementations (see col 4, ln 58-67); 
b) encapsulating a segmentation metadata of each of the plurality of end-to-end service paths corresponding to the plurality of tenant services of the one or more tenants, i.e., attaching/assigning MPLS labels (see col 1, ln 27-35 and col 4, ln 46-52); 
c) establishing a chain of isolation (i.e., private IP network) and continuous end-to-end service path corresponding to each of the plurality of tenant services through dynamically utilizing the 
d) enabling interconnection of each of the one or more disparate technology implementations for seamless transition of traffic on the chain of isolation and continuous end-to-end service path, i.e., using cross connect 30 (see col 5, ln 15-23).
	Gibson does not explicitly teach the end-to end paths comprise disparate technology implementations. However, Miller teaches that conventional end-to-end paths would span across different networks that implement disparate technology implementations including FTTX and MPLS, etc., (see Miller, par 0046). Miller also teaches that such end-to-end paths also comprise shared/virtual network segments and isolated network segments (see Miller, par 0053).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize such use of disparate technology implementations in Gibson because it would have enabled implement Gibson invention in various systems and/or over different networks.
	Per claim 2, Miller teaches that disparate technology implementations comprise ethernet, IP networks, optical networks, virtual tunnel, MPLS, etc., (see par 0046).
	Per claim 3, Gibson teaches that the encapsulation if the segmentation metadata (e.g., network bearer control 14 and virtual network bearer control 15 are hosted in a control plane (see col 3, ln 17-26), wherein the control plane is available at a corresponding server or datacenter (see col 4, ln 9-20).

	Claim 5 is similar in scope as that of claim 1,
	Per claim 7, Gibson teaches that encapsulated metadata comprises technology implementation profile, e.g., MPLS (see col 1, ln 27-35).

7.	Claims 6 and 8 are not rejected on art.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 







/Viet D Vu/
Primary Examiner, Art Unit 2448
3/14/22